DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment wherein a method may be provided that includes obtaining operational settings designated for movement of a vehicle system along one or more routes to drive the vehicle system toward achievement of one or more objectives, and determining operational parameters of an engine and operational parameters of an energy storage device. The usage of the engine during the trip may be determined based on the engine operational parameters, the energy storage device operational parameters, and the one or more objectives. The usage of the energy storage device during the trip may also be determined based on the engine operational parameters, the energy storage device operational parameters, and the one or more objective, including when to charge or discharge the energy storage device during the trip [Specification, ¶ 0007 and Figure 1].

Species III: An embodiment wherein a method may be provided that includes obtaining operational settings designated for movement of a vehicle system along one or more routes to drive the vehicle system toward achievement of one or more objectives, and determining operational parameters of an engine and operational parameters of an energy storage device. The efficiency of the engine during the trip may be determined based on the engine operational parameters, the energy storage device operational parameters, and the one or more objectives. The usage of the energy storage device during the trip may also be determined based on the engine operational parameters, the energy storage device operational parameters, and the one or more objective, including when to charge or discharge the energy storage device 
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of controlling a vehicle based on parameters. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims to all three species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these three species pertain vehicle control based on measured parameters, searching these three distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

	If Applicant elects Species I, a further subspecies election is required.
Subspecies A: An embodiment wherein the energy storage device operational parameters may be determined based on life of the energy storage device. In another aspect, the life of the energy storage device may be based on fuel consumption while the energy storage device may be used along the one or more routes [Specification, ¶ 0104].
Subspecies B: An embodiment wherein the energy storage device operational parameters may be determined based on thermal properties of the energy storage device and determining a threshold operating temperature of the energy storage device based on the thermal properties that are modeled [Specification, ¶ 0105].
Subspecies C: An embodiment wherein the energy storage device operational parameters may include at least two of battery capacity, battery C-rate, battery power, battery degradation, battery life, battery fuel consumption; battery power rate limits, battery temperature, battery voltage, battery state of charge, battery depth of discharge, battery ohmic resistance, or battery nameplate capacity [Specification,  ¶ 0009 and Figure 5].
The Subspecies are independent or distinct because each Subspecies require a limitation that is not present in the other and each Subspecies present a unique and different way of determining operational parameters. In addition, these Subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Subspecies for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims to all three Subspecies.
There is a search and/or examination burden for the patentably distinct Subspecies as set forth above because at least the following reason(s) apply: Even though these three Subspecies pertain to determining operational parameters; searching these three distinct and separate Subspecies would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Subspecie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Subspecies or grouping of patentably indistinct Subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected Subspecies or grouping of patentably indistinct Subspecies.
Should applicant traverse on the ground that the Subspecies, or groupings of patentably indistinct Subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669